DETAILED ACTION

Response to Amendment
Examiner acknowledged that claims 1 and 24 are independent claims. Examiner also acknowledged Applicant's amendments and arguments to claims and drawing objections are persuasive. Therefore, all claim rejections, claim objections, and drawing objections stated in the most recent Office Action mailed 04/29/2021 are withdrawn. 



Allowable Subject Matter
	Claims 1-3, 5-12, and 24 are allowable.

	The following is a statement of reasons for the indication of allowable subject matter:

Instant claim 1 includes wherein the core includes a first electrical connection extending from a front face of the core, and wherein the hub includes a second electrical connection that is selectively engageable with the first electrical connection to provide power to the pipeline inspection device, in combination with the other recited elements, were not reasonably found in the Prior Art.

Claims 2-3 and 5-12 are allowable based on their dependency on claim 1. 

Instant independent claim 24 includes wherein the first portion of the mounting assembly includes a shaft extending from a center support into the interior of the drum, and wherein the core is coupled to a distal end of the shaft, in combination with the other recited elements, was not reasonably found in the Prior Art.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday-Friday from 11AM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN FITZGERALD/Primary Examiner, Art Unit 2861